Citation Nr: 0838682	
Decision Date: 11/10/08    Archive Date: 11/20/08

DOCKET NO.  05-02 548	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to service connection for a left knee disorder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel




INTRODUCTION

The veteran had several periods of active service, including 
from May 1967 to May 1970, October 1991 to May 1992, July 
1992 to June 1993, active duty special work from January 2000 
to June 2000, and from December 2001 to June 2002.  This 
appeal comes before the Board of Veterans' Appeals (Board) on 
appeal from a July 2002 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in New Orleans, 
Louisiana.  
 
The veteran withdrew a request for a Travel Board hearing by 
a statement signed and submitted in August 2008.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran stated, in his August 2002 notice of 
disagreement, that he underwent surgery on his left knee in 
March 1995.  Clinical records of that surgical procedure, or 
the course of treatment of the left knee leading up to the 
procedure, are not of record.  A September 1996 note from 
Essam Elmorshidy, MD, discloses that the veteran was under 
treatment for internal derangement of the left knee.  That 
note, however, does not indicate when the treatment began or 
provide an opinion as to the etiology or date of onset of the 
internal derangement.  Another medical statement from Dr. 
Elmorshidy, dated in September 1998, discloses that the 
veteran had been under his care for a back disorder and a 
knee disorder since 1992.  This statement does not, however, 
indicate when the veteran was first treated for the knee 
disorder, and does not state whether the knee disorder and 
the back disorder arose at the same time or at different 
times.  Additional clinical records from Dr. Elmorshidy 
should be sought.

The veteran had several periods of active service, as well as 
unverified periods of lengthy reserve service.  The veteran 
should be asked to review the list of active duty periods to 
verify that the information associated with the claims files 
is accurate.  The term "active military, naval, or air 
service" includes: (1) active duty; (2) any period of ACDUTRA 
(active duty for training) during which the individual 
concerned was disabled or died from a disease or injury 
incurred or aggravated in the line of duty; and (3) any 
period of INACDUTRA (inactive duty for training) during which 
the individual concerned was disabled or died from an injury 
incurred or aggravated in the line of duty.  38 U.S.C.A. § 
101(2), (24); 38 C.F.R. § 3.6(a).  The notices to the veteran 
do not reflect that he was accurately informed of the 
possible applicability of presumptions of service connection, 
based on these periods of service, nor was he advised of the 
statutory and regulatory provisions governing determinations 
of service connection under the circumstances of ACDUTRA and 
INACDUTA.  

In particular, the claimant should be advised that service 
connection is not authorized for disorders which arise during 
a period of enlistment in a reserve component, except where 
disease or injury is incurred in or aggravated while 
performing active duty for training, or injury is incurred or 
aggravated while performing inactive duty training, or acute 
myocardial infarction, cardiac arrest, or cerebrovascular 
accident occurring during such training.  See 38 U.S.C.A. 
§§ 101(24), 106, 1110, 1131.  

The claimant should be notified that "injury," for purposes 
of service connection where the service involved is ACDUTRA 
and INACDUTRA, refers to the results of an external trauma, 
rather than a degenerative process, and the veteran should be 
provided with notice of the provisions governing service 
connection for developmental and congenital disorders, 
including provisions regarding service connection where 
aggravation of such disorder is incurred in service.  See 
VAOPGCPREC 4-2002.

Accordingly, the case is REMANDED for the following action:

1.  Advise the veteran that certain knee 
disorders, to include arthritis, may be 
presumed service-connected, if manifested to a 
compensable degree within one year following 
active service, but that no presumption 
applies to ACDUTRA or INACDUTRA.  

The veteran should be advised of the 
definition of aggravation, the criteria for 
establishing that a pre-existing disorder was 
aggravated during active service, and of the 
regulations governing assignment of a 
disability evaluation where a preexisting 
disorder is found to have been aggravated in 
service.

The veteran should be provided with notice of 
the statutes and regulations governing service 
connection where there is ACDUTRA or 
INACDUTRA.  In particular, the claimant should 
be specifically advised that service 
connection is not authorized for disorders 
which arise during a period of enlistment in a 
reserve component, except where disease or 
injury is incurred in or aggravated while 
performing active duty for training, or injury 
is incurred or aggravated while performing 
inactive duty training, or acute myocardial 
infarction, cardiac arrest, or cerebrovascular 
accident occurring during such training.  38 
U.S.C.A. § 101(22).

The claimant should be notified that "injury", 
for purposes of service connection where the 
service involved is ACDUTRA and INACDUTRA, 
refers to the results of external trauma, 
rather than a degenerative process.

The veteran should be provided with complete 
notice of VA's duties to notify and assist him 
to develop this claim.

2.  The veteran should be asked to authorize 
release of more complete records of Dr. 
Elmorshidy, include all records from 1992 to 
the present.  The veteran should be asked to 
identify the facility at which a March 1995 
surgical procedure was performed.  Complete 
records from that facility, to include any 
history and physical examination report, 
should be obtained.  

3.  The veteran should be afforded the 
opportunity to identify any alternative 
evidence which might assist him to 
substantiate the claim that he had left knee 
problems chronically after his first period of 
active duty, including, but not limited to, 
statements from employers, employment records 
reflecting time lost from work and the reason 
for loss of time, statements from former 
fellow employees, or others who may have 
observed relevant symptoms, reports of 
examinations for insurance purposes, and the 
like.

4.  After the above evidence is obtained, to 
the extent available, schedule the veteran for 
an orthopedic VA examination of the knee.  The 
RO should provide a summary for the examiner 
of the veteran's periods of active duty, and a 
list of the veteran's service-connected 
disabilities.  Pertinent documents in the 
claims folder must be reviewed by the 
examiner, and the examiner should reference 
those documents in the written report.  Any 
diagnostic testing or examination required 
should be conducted.  

The examiner should answer the following 
questions:

(a) Is at least as likely as not that the 
veteran has a current left knee disorder which 
was incurred during his first period of active 
service (May 1967 to May 1970)?
(b) Is at least as likely as not that the 
veteran has a current left knee disorder which 
was incurred during his second period of 
active service (October 1991 to May 1992)?
(c) Is at least as likely as not that the 
veteran has a current left knee disorder which 
was incurred during his third period of active 
service (July 1992 to June 1993)?
(d) Is at least as likely as not that the 
veteran has a current left knee disorder which 
was incurred during his fourth or fifth 
periods of active service (January 2000 to 
June 2000, December 2001 to June 2002)? 
(e) If the veteran has arthritis of the left 
knee, is it at least as likely as not that the 
arthritis was first manifested within one year 
following a period of active service (May 1967 
to May 1970, October 1991 to May 1992, July 
1992 to June 1993, active duty special work 
from January 2000 to June 2000, and from 
December 2001 to June 2002).
(f) If the veteran has a disorder of the left 
knee which was not incurred or manifested 
during a period of active service or within 
one year thereafter, is it at least as likely 
as not that the veteran has a current left 
knee disorder which was aggravated (that is, 
permanently worsened) during a period of 
active service?  

It would be helpful if the examiner would use 
the following language, as may be appropriate: 
"more likely than not" (meaning likelihood 
greater than 50 percent), "at least as likely 
as not" (meaning likelihood of at least 50 
percent), or "less likely than not" or 
"unlikely" (meaning that there is a less than 
50 percent likelihood).

The claims folder must be reviewed by the 
examiner and the examiner should provide a 
complete rationale for any opinion given 
without resorting to speculation resolving all 
conflicting medical opinions, especially that 
of the previous VA examination.

The term "at least as likely as not" does not 
mean "within the realm of medical 
possibility."  Rather, it means that the 
weight of medical evidence both for and 
against a conclusion is so evenly divided that 
it is as medically sound to find in favor of 
that conclusion as it is to find against it.

5.  After assuring that the development 
directed above is complete, the claim on 
appeal should be readjudicated.  If any 
benefit sought remains denied, the veteran and 
his representative should be issued a 
supplemental statement of the case (SSOC) 
which addresses actions taken since the 
issuance of the last SSOC.  The veteran should 
be given the opportunity to respond, and the 
claim should thereafter be returned to the 
Board, if in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
MICHAEL D. MARTIN 
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).


